


Exhibit 10.1
[logo01a02.jpg]
September 4, 2015


Mr. Scott A. Durchslag




Dear Scott:


On behalf of Angie’s List, Inc. (the “Company”), we are very pleased to extend
an offer of employment to you for the position of President and Chief Executive
Officer. This offer of employment is conditioned on your satisfactory completion
of certain requirements, as more fully explained in this letter. I am pleased to
provide you with the following terms and conditions regarding your employment
with the Company which upon your acceptance will become an employment agreement
between you and the Company (the “Agreement”):


1.
Employment. In your role as the Company’s President and Chief Executive Officer,
you will perform duties and responsibilities that are commensurate with your
position and such other duties as may be assigned to you from time to time. You
will report directly to the Board of Directors of the Company (the “Board”). You
will also serve as a member of the Board for no additional compensation. You
agree to devote your full business time, best efforts, skill, knowledge,
attention, and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company. Nothing herein, however, shall prohibit you from
engaging in civic and charitable activities, provided that such activities do
not interfere with the performance of your duties and are not undertaken during
business time without prior Board approval. Any service on the board of
directors of a for-profit entity must be approved in advance by the Board and
will be subject to such conditions as the Board may establish. You agree to
abide by the rules, regulations, instructions, personnel practices and policies
of the Company, and any changes therein that may be adopted from time to time by
the Company. Your principal place of employment shall be at our headquarters in
Indianapolis, Indiana, subject to business travel as needed to properly fulfill
your employment duties and responsibilities, and you agree as a condition of
your employment to relocate to the Central Indiana area within 120 calendar days
of your first date of employment with Company. Your employment is contingent
upon receipt of proof of eligibility to work in the United States. Subject to
satisfaction of all of the conditions described in this Agreement your
employment will begin on such date as is mutually agreed between you and the
Board, but no later than September 8, 2015 (the “Hire Date”).



2.
Base Salary. Your current, annualized base salary is set at Five Hundred
Thousand Dollars and Zero Cents ($500,000.00), less all applicable taxes and
withholdings, payable in installments in accordance with the Company’s regular
payroll practices.



3.
One-Time Payment. The Company shall pay you a lump sum one-time cash payment of
Four Hundred Fifty Thousand Dollars and Zero Cents ($450,000.00) (the “One-Time
Payment”) the first pay date after your Hire Date and minus all applicable taxes
and withholdings; provided that, you shall repay the gross amount of the
One-Time Payment if (a) you have not Established Residency (as defined below)
within 120 calendar days of your Hire Date or (b) prior to the eighteen month
anniversary of your Hire Date, you terminate your employment without Good Reason
(as defined below) or are terminated by the Company for Cause (as defined
below). For purposes of this Agreement, you will be deemed to have Established
Residency if you are living and working in the Central Indiana area on a
full-time basis as reasonably determined by the Board in good faith.


1

--------------------------------------------------------------------------------




4.
Annual Performance Bonus (Beyond Fiscal Year 2015). Following the end of each
fiscal year, excluding the 2015 fiscal year, you will be eligible to receive a
retention and performance bonus of a target payment amount of 140% of your base
salary or $700,000.00, up to a maximum amount of One Million Four Hundred
Thousand Dollars ($1.4M). Any bonus amount you may receive for a given fiscal
year (the “Annual Discretionary Bonus”) will be as determined by the Board at
its sole discretion and pursuant to its bonus practices and policies as they may
exist from time to time. You must be an active employee of the Company on the
date any Annual Discretionary Bonus is distributed in order to be eligible for
and to earn any such bonus award. For the 2015 fiscal year, you will be
guaranteed a bonus of no less than the product of $700,000.00 multiplied by a
fraction the numerator of which is the number of days during fiscal year 2015
that you are employed by the Company and the denominator of which is 365. This
guaranteed amount will be paid to you on the same day on which annual bonuses
are paid to other senior executives of the Company and in no event later than
March 15, 2016, provided you are an active employee of the Company on the date
such bonus is distributed.



5.
Benefits and Perquisites. During your employment, you shall be entitled to
participate in all generally applicable employee retirement, health and welfare
and disability benefit plans, practices and programs maintained by the Company,
as in effect from time to time (collectively, "Employee Benefit Plans"), on a
basis which is no less favorable than is provided to other similarly situated
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. You will also be entitled to the
fringe benefits and perquisites that are made available to other similarly
situated executives of the Company, each in accordance with and subject to the
eligibility and other provisions of such plans and programs. The Company will
sponsor the cost of Individual Life Insurance of $1,500,000 and an additional
$1,000,000 of AD&D subject to evidence of good health and underwriting limits.
The Company will secure such life insurance with a mutually agreed insurance
company within the first 120 days of employment. The Company reserves the right
to amend, modify or terminate any of its benefit plans or programs at any time
and for any reason, subject to the terms of such Employee Benefit Plan and
applicable law.



6.
Vacation and Days Off. You will be entitled to the number of days of paid time
off per year that you determine is necessary in your reasonable discretion.



7.
Relocation Expenses. Because Company is headquartered in Indianapolis, Indiana,
it is an essential term of your employment with Company that you have
Established Residency within a reasonable time (not to exceed 120 calendar days)
after the Hire Date. To assist with relocation to work at Angie’s List
headquarters, the Company will provide you with a Tier I Homeowner (or renter)
policy, not to exceed One Hundred Thousand Dollars and Zero Cents ($100,000.00).
A summary of this policy will be provided to you in a separate document. In
addition, the Company will pay your temporary housing for the first 90 days. If
you terminate your employment without Good Reason or are terminated by the
Company for Cause prior the second anniversary of your Hire Date, you will be
required to repay the Company the gross amount of relocation expenses paid or
reimbursed pursuant to this Section, according to the following repayment
schedule:



◦
0 months to 12 months of employment with the Company, 100% repayment

◦
13 months to 24 months of employment with the Company, 50% repayment

◦
25 months or more of employment with the Company, 0% repayment



8.
Proprietary Information. You hereby confirm and reaffirm your obligations to the
Company as set forth in the Employee Proprietary Information and Inventions
Agreement. Notwithstanding anything herein to the contrary, any confidentiality,
non-disclosure or similar provision in this agreement or the Employee
Proprietary Information and Inventions Agreement does not prohibit or restrict
you (or your attorney) from initiating communications directly with, or
responding to any inquiry from, or providing testimony before, the SEC, FINRA,
any other self-regulatory organization or any other state or federal regulatory
authority.


2

--------------------------------------------------------------------------------




9.
Limited Non-Competition. Given your position of trust and confidence, and the
access you will have to the highest levels of the Company’s proprietary
information, it is very important for the Company to protect in a reasonable and
limited manner its legitimate business interests by reasonably restricting your
ability to unfairly compete with the Company. Accordingly, these prohibitions
against unfair competition are drafted narrowly so as to be able to safeguard
the Company’s legitimate business interests while not unreasonably interfering
with your ability to obtain subsequent employment. The Company does not intend,
and you acknowledge, that this limited non-competition provision is not an
attempt to prevent you from obtaining other employment in violation of Indiana
Code § 22-5-3-1 or similar law(s).    



a.
Because of Company's legitimate business interest as described herein and the
good and valuable consideration offered to you described herein, beginning on
the last day of the your employment with Company and for a period of twelve (12)
months thereafter, you agree and covenant not to engage in Prohibited Activity
within the local services industry and Daily Deal industry.



b.
For purposes of this non-compete clause:



i.
"Prohibited Activity" is activity in which you contribute your knowledge,
directly or indirectly, in whole or in part, in a competitive capacity as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to a Competitor of Company. Prohibited Activity also
includes activity that may require or inevitably require disclosure of Company’s
trade secrets, proprietary information or Confidential Information.



ii.
“Competitor of Company” includes HomeAdvisor, Groupon, Yelp, ReachLocal,
LivingSocial, Red Beacon, Houzz, Task Rabbit, Porch.com, Amazon Home Services,
Thumbtack and any other entity engaged in the same or similar business as the
Company, including those engaged in the business of selling memberships to
consumers who wish to gain information about home service providers, selling
advertising to home service providers, selling everyday fair value offers and
discounted offers from home service providers to members and consumers, and
connecting members and consumers to home services providers.



c.
Nothing herein shall prohibit you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls such corporation.



d.
This Section shall be construed as independent of any other provision of this
Agreement and shall survive the termination of this Agreement. The existence of
any alleged claim or cause of action by you against Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Company of the non-competition provisions of this Agreement.



The parties agree the terms of this Section are reasonable, valid and
enforceable. However, in the unlikely event a court of competent jurisdiction
determines any of the terms, provisions, or covenants of this Section are
unreasonable or overbroad, the court shall limit, modify or rewrite such term,
provision or covenant and proceed to enforce those terms as so limited or
modified to the fullest extent permissible under the law.


10.
Termination of Employment. Your employment hereunder may be terminated by either
the Company or you at any time and for any reason or no reason. Upon termination
of your employment, you shall be entitled to the compensation and benefits
described in this Section and shall have no further rights to any compensation
or any other benefits from the Company or any of its affiliates.



a.
Termination without Cause or For Good Reason. In the event that (a) your
employment is terminated by the Company without Cause (as defined below) or by
you for Good Reason (as defined below and in accordance with the process set
forth below), (b) such termination does not occur in the 18-month


3

--------------------------------------------------------------------------------




period following a Change of Control (as defined below), and (c) within sixty
(60) days following your termination date you timely execute and do not revoke a
separation and release agreement drafted by and satisfactory to the Company (the
“Separation Agreement”), the Company will provide you with the following
payments (the “Severance Payments”):


i.
Severance pay equal to 2.4 times your then current base salary, payable in 24
bimonthly installments on the Company’s usual payroll dates starting on the
Payment Commencement Date (as defined below) and minus all applicable taxes and
withholdings; and



ii.
Should you be eligible for and timely elect to continue receiving group medical
insurance pursuant to the federal “COBRA” law, the Company shall pay a single
lump sum payment on the Payment Commencement Date (as defined below) an amount
equal to the cost of the COBRA payments for a period of eighteen (18) months,
subject to all applicable taxation; and



iii.
Should your termination without Cause or resignation for Good Reason occur
within the 12 months of your Hire Date, twenty-five (25) percent of your initial
time-based equity awards described in Section 17A shall vest on the date of the
Payment Commencement Date. Should such termination occur on or after the 12
month anniversary of your Hire Date, the vesting of your initial time-based
equity awards described in Section 17A shall be the percentage in which you were
vested as of your date of termination plus any vesting that would occur through
the end of the quarter of the date of termination.  



The Severance Payments shall commence on the sixtieth (60th) day following your
date of termination (the “Payment Commencement Date”); provided, however, that
if by the 60th day following your date of termination the Severance Agreement
has not become binding, then you shall not be entitled to the Severance Payments
and the Severance Payments shall not be paid or commence. All Severance Payments
shall be subject to the terms and conditions set forth in Section 15 below and
subject to your continued compliance with Section 9, Limited Non-Competition,
above.


b.
Termination without Cause or For Good Reason within 18 Months Following a Change
of Control. In the event that your employment is terminated by the Company
without Cause or by you for Good Reason, in each case within the 18-month period
following a Change of Control (as defined below), and provided that within sixty
(60) days following your termination date you timely execute and do not revoke
the Separation Agreement, the Company will provide you with the following
payments and benefits (the “Change of Control Benefits”):



i.
Severance pay equal to the product of (a) three multiplied by (b) the sum of
your then current base salary and your target bonus under the Company’s annual
cash incentive plan for the year in which the termination occurs, payable in one
lump sum on the Payment Commencement Date and minus all applicable taxes and
withholdings;



ii.
Should you be eligible for and timely elect to continue receiving group medical
insurance pursuant to the federal “COBRA” law, the Company shall pay a single
lump sum payment on the Payment Commencement Date an amount equal to the cost of
the COBRA payments for a period of eighteen (18) months, subject to all
applicable taxation; and



iii.
The one-time time-based equity awards described in Section 17A shall vest on the
Payment Commencement Date; the one-time performance-based equity awards
described in Section 17B shall vest on the Payment Commencement Date, with the
performance goals being deemed satisfied at the greater of (i) actual
performance through the date of termination of employment and (ii) 100% of
target level (as specified in Section 17B).


4

--------------------------------------------------------------------------------




All Change of Control Benefits shall be subject to the terms and conditions set
forth in Section 15 below and subject to your continued compliance with Section
9, Limited Non-Competition, above.


For purposes hereof, “Change of Control” means, with respect to the Company, any
of the following events: (i) the sale of all or substantially all of the
business, properties, and assets of the Company to a person or entity that is
not controlled by the persons or entities who were shareholders of the Company
immediately prior to such sale, (ii) any reorganization, merger, consolidation,
sale, or exchange of securities in which the Company does not survive and the
surviving entity is not controlled by the persons or entities who were
shareholders of the Company immediately prior to such event, or (iii) any
acquisition by any person or group (as defined in Section 13d of the Exchange
Act) of beneficial ownership of more than 50% of the then outstanding shares of
the Company's common stock.


For purposes hereof, the term “Good Reason” shall mean one or more of the
following conditions arising without your consent: (i) any material decrease in
your base compensation or target percentage related to your annual bonus; (ii) a
material diminution in your authority, duties or responsibilities with respect
to the Company (including you ceasing to directly report to the Board or as a
result of the Company ceasing to be publicly-traded); (iii) any requirement that
you be based in or regularly travel to another headquarters that is located more
than 50 miles from Indianapolis, Indiana; and (iv) any material breach of this
Agreement by Company. To be entitled to terminate your employment for Good
Reason, you must (i) provide written notice to the Company of the event or
change you consider constitutes “Good Reason” within 30 calendar days following
its occurrence, (ii) provide the Company with a period of at least 30 calendar
days to cure the event or change, and (iii) if the Good Reason persists
following the cure period, actually resign by written resignation letter within
90 calendar days following the event or change.


For purposes hereof, “Cause” shall mean that: (i) you were convicted of, or pled
nolo contendere to, a felony (regardless of the nature of the felony), or any
other crime involving theft, embezzlement, bribery, dishonesty, fraud, or moral
turpitude, (ii) you engaged in or acted with willful misconduct (including, but
not limited to, acts of fraud, criminal activity, or professional misconduct) in
connection with the performance of your duties and responsibilities to the
Company or any of its subsidiaries which was injurious to the Company or any of
its subsidiaries, (iii) you acted with recklessness or criminal fraud in the
performance of your duties, (iv) you willfully breached any material agreement
with the Company or any of its subsidiaries, or (v) you have not Established
Residency within 120 calendar days after your Hire Date. For purposes of this
Agreement, acts or omissions will be “willful” if such acts or omissions are
taken in bad faith and without a reasonable belief that they were in the best
interests of the Company and its subsidiaries.


Notwithstanding anything contained in this Agreement to the contrary, if your
employment is terminated within six (6) months prior to a Change of Control and
you reasonably demonstrate that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Change of Control and who effectuates a Change of Control or (ii)
otherwise occurred in connection with, or in anticipation of, a Change of
Control which actually occurs, then for all purposes of this Agreement, the date
of a Change of Control with respect to you shall mean the date immediately prior
to the date of your termination of employment.


Notwithstanding anything in this Agreement to the contrary, in the event that it
shall be determined (as hereinafter provided) that any payment or distribution
by the Company to or for the benefit of you, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any grants under the Company’s
Amended and Restated Omnibus Incentive Plan, any stock option, restricted stock,
restricted stock unit, stock appreciation right or other right, or the lapse or
termination of any restriction on, or the vesting or exercisability of, any of
the foregoing (in the aggregate “Total Payments”), would be subject, but for the
application of this paragraph, to the excise tax imposed by Code Section 4999
(or any successor provision thereto) (the “Excise Tax”) by reason of being
considered

5

--------------------------------------------------------------------------------




“contingent on a change in ownership or control” of the Company and as being
considered an “excess parachute payment,” both within the meaning of Code
Section 280G (or any successor provision thereto), then:


(a)    If the aggregate Parachute Value (as defined below) of the Total Payments
is 110% or less than the Safe Harbor Amount (as defined below), then the
payments payable to you shall be reduced to such an amount so that Total
Payments will be capped to the extent necessary so that Total Payments will
equal the Safe Harbor Amount and no Excise Tax will be triggered.


(b)    If, however, the aggregate Parachute Value of the Total Payments exceeds
110% of the Safe Harbor Amount, then the payments payable to you shall not be
reduced but instead, the full amount of Total Payments shall be paid to you and
the Excise Tax will be triggered.


“Safe Harbor Amount” is the maximum aggregate Parachute Value of the Total
Payments that may be paid or distributed to you or for your benefit without
triggering the Excise Tax because such amount is less than three times your
“base amount,” within the meaning of Code Section 280G. The “Parachute Value” of
the Total Payments is the aggregate present value as of the date of the Change
of Control of that portion of the Total Payments that constitutes “parachute
payments,” within the meaning of Code Section 280G.


The calculation of the Total Payments, the Safe Harbor Amount, and the Parachute
Value, as well as the method in which the reduction in payments under this
paragraph will be applied, shall be conducted and determined by a national
accounting firm selected by the Company and its determinations shall be binding
on the Company and you.


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.


To the extent you, acting in good faith, are required to take action to enforce
this Section 10 against the Company, the Company shall reimburse you for the
reasonable fees of your attorney and reasonable expenses incurred by you to
enforce this Section 10 against the Company.


c.
Termination Due to Death or Disability. In the event that your employment is
terminated by the Company due to your death or Disability (as defined below),
you or your estate, as applicable, shall be entitled to your unpaid base salary
through the date of your termination of employment, payable on the regular
payday immediately following such termination date. You will not be entitled to
any other compensation or consideration, including any bonus not yet paid, that
you may have received had your employment with the Company not ceased.



For purposes hereof, “Disability” shall be defined as your inability to perform
the essential functions of your job duties despite reasonable accommodations by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) in substantially the manner and to the extent required
prior to the commencement of such disability for periods aggregating to 180 days
or more, whether or not continuous, within any continuous period of two (2)
years.


d.
Termination at Any Time for Cause or Without Good Reason. In the event that your
employment is terminated at any time by the Company for Cause or by you without
Good Reason, you will be entitled only to your unpaid base salary through the
date of your termination of employment, which shall be paid on the regular
payday immediately following your termination date. You will not be entitled to
any other compensation or consideration, including any bonus not yet paid, that
you may have received had your employment with the Company not ceased.


6

--------------------------------------------------------------------------------




11.
Cooperation. The parties agree that certain matters in which you will be
involved during your employment may necessitate your cooperation in the future.
Accordingly, following the termination of your employment for any reason, to the
extent reasonably requested by the Board, you shall cooperate with the Company
in connection with matters arising out of your service to the Company; provided
that, the Company shall make reasonable efforts to minimize disruption of your
other activities. The Company shall reimburse you for reasonable expenses
incurred in connection with such cooperation and, to the extent that you are
required to spend substantial time on such matters, the Company shall compensate
you at a mutually agreed upon per diem consulting fee.



12.
Stock Ownership Requirements. As the Company’s President and Chief Executive
Officer, you will be required to comply with the Company's Stock Ownership
Requirements applicable to executive officers.



13.
No Conflict. You represent and warrant that you are not bound by any employment
contract, restrictive covenant, or other restriction preventing you from
carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this Agreement. You further represent and warrant
that you will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.



14.
At-Will Employment. This Agreement shall not be construed as an agreement,
either expressed or implied, to employ you for any stated term and shall in no
way alter the Company’s policy of employment at-will under which both the
Company and you remain free to end the employment relationship for any reason,
at any time, with or without cause or notice. Subject to the terms of this
Agreement, although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at-will” nature of your employment may only be changed by a written
agreement signed by you and the Chairman of the Board that expressly states the
intention to modify the at-will nature of your employment.



Similarly, other than as set forth in Section 10 above, nothing in this
Agreement shall be construed as an agreement, either expressed or implied, to
pay you any compensation or grant you any benefit beyond the end of your
employment with the Company. Notwithstanding the foregoing, following your
termination of employment with the Company, you will be reimbursed for all
reimbursable expenses reasonably incurred in the course of your work for the
Company and documented in accordance with the Company’s then current expense
reimbursement policies and practices. Any such reimbursements shall be subject
to Section 15(c) below.


15.
Section 409A.



a.
To the extent possible under Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), any taxable benefits or payments provided under
this Agreement are intended to qualify for the “short-term deferral” exception
to Section 409A (as described in Treasury Regulation Section 1.409A-1(b)(4)) to
the maximum extent possible, and to the extent they do not so qualify, for the
“separation pay plan” exceptions to Section 409A (as described in Treasury
Regulation Section 1.409A-1(b)(9)) to the maximum extent possible, and each
payment to you under this Agreement shall be considered a separate payment. A
termination of your employment by the Company without Cause or by you for Good
Reason is intended to constitute an “involuntary separation from service” and in
turn a “substantial risk of forfeiture” under the meaning of Section 409A.



b.
To the extent a payment to you is deferred compensation under Section 409A, any
payments provided to you shall begin only upon the date of your “separation from
service” (determined as set forth below), which occurs on or after the date of
your termination of employment. If, as of the date of your separation from
service from the Company, you are not a “specified employee” (within the meaning
of Section 409A), then each of the payments shall be made on the dates and terms
set forth in this Agreement as applicable. If, as of the date of your separation
from service from the Company, you are a “specified


7

--------------------------------------------------------------------------------




employee” (within the meaning of Section 409A), then: each of the payments due
pursuant to this Agreement that is deferred compensation under Section 409A and
that would, absent this subsection, be paid within the six-month period
following your separation from service from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, your death), with any such payments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following your separation from service and any
subsequent payments, if any, being paid in accordance with the dates and terms
set forth herein. In the event that the payments under this agreement constitute
deferred compensation under Section 409A and the Change of Control is not a
“change in control event,” within the meaning of Section 409A of the Code, then
the severance pay under Section 10(b)(i) shall be paid at the same time and in
the same form as the severance pay payable pursuant to Section 10(a)(i), except
as otherwise delayed as a result of your status as a “specified employee.” The
determination of whether and when your separation from service from the Company
has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-l(h). Solely for
purposes of this subsection (b), “Company” shall include all persons with whom
the Company would be considered a single employer as determined under Treasury
Regulation Section 1.409A-l(h)(3).


c.
All reimbursements and in-kind benefits provided for in this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, during a calendar year may not affect the
expenses eligible for reimbursement, or in-kind benefits, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement or in-kind benefit is not subject
to set off or liquidation or exchange for any other benefit.



d.
With respect to any provision that provides for reimbursement of medical
expenses, such provision shall be interpreted in accordance with Treasury
Regulation Section 1.409A-1(b)(9)(v)(A).



e.
Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided
pursuant to this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.



16.
Clawback. Any and all amounts payable hereunder are subject to the Executive
Compensation Recovery Policy established by the Compensation Committee from time
to time providing for clawback or recovery of amounts that were paid to you. The
Compensation Committee of the Board will make any determination for clawback or
recovery in its sole discretion and in accordance with any applicable law or
regulation.



17.
Option Grant, Restricted Stock Units and/or Other Equity Program.

A.
Time-Based Equity Awards. On your Hire Date, you will be granted one-time equity
awards as follows:

i.
An award equal to the total value of Two Million Five Hundred Thousand Dollars
and Zero Cents ($2,500,000.00). This grant will consist of Restricted Stock
Units (“RSUs”) in the number based on the grant-date Company stock price to
equal the total award value. For illustration, if the grant-date Company stock
price is $5.00, the Company would award 500,000 RSUs. These RSUs shall vest
1/4th on the first anniversary date of your first day of employment and the
remaining 3/4ths shall vest ratably on a quarterly basis over a three year
period thereafter, subject to your continued employment on each such vesting
date.


8

--------------------------------------------------------------------------------






ii.
An award equal to the total value of One Million One Hundred Seventy-Four
Thousand Ninety-One Dollars and Zero Cents ($1,174,091.00). This grant will
consist of non-qualified stock options (“Options”) in number based on the
grant-date Company stock price to equal the total award value and the
Black-Scholes value as commonly known and defined. For illustration, if the
grant-date Company stock price is $5.00 and Black-Scholes value is 47%, the
Company would award 500,000 Options. These Options shall vest 1/4th on each of
the first four anniversary dates of your first day of employment, subject to
your continued employment on each such vesting date.



B.
Performance Awards. You will be eligible to earn, subject to the vesting
conditions, up to One Million (1,000,000) Performance Awards paid in shares
(valued at $2,817,500.00) in four equal allocations tied to Company stock price
growth targets as follows:



i.
One-fourth of the Performance Awards upon achievement of an average Company
stock price over any 30 consecutive trading days that is 40% above the stock
price upon the commencement of your employment achieved within a three year
performance period following the commencement of your employment.



ii.
One-fourth of the Performance Awards upon achievement of an average Company
stock price over any 30 consecutive trading days that is 70% above the stock
price (the “target level”) upon the commencement of your employment achieved
within a three year performance period following the commencement of your
employment.



iii.
One-fourth of the Performance Awards upon achievement of an average Company
stock price over any 30 consecutive trading days that is 100% above the stock
price upon the commencement of your employment achieved within a three year
performance period following the commencement of your employment.



iv.
One-fourth of the Performance Awards upon achievement of an average Company
stock price over any 30 consecutive trading days that is 300% above the stock
price upon the commencement of your employment achieved within a four year
performance period following the commencement of your employment.



Vesting Conditions.


Performance Awards earned before your first year anniversary of employment will
vest ½ upon your one-year employment anniversary date if you are employed on
that date and the remaining will vest quarterly thereafter over the subsequent
year if you are employed on each such vesting date. After your first year of
employment, Performance Awards once earned will vest ½ upon achievement of the
stock price targets set forth above, and the remaining ½ will vest quarterly
thereafter over the subsequent year if you are employed on each such vesting
date.
    
All grants set forth herein will be made pursuant to and subject to any
limitations contained in the Company’s Amended and Restated Omnibus Incentive
Plan and will be subject to your prompt execution of the award agreement
required by the Company. For each full fiscal year of employment, after
application by the Board of its duties to the Company and its shareholders
(which duties and application, and all decisions related thereto, shall be
within the Board’s sole discretion), you will be eligible to receive an annual
equity award that is determined after a review of Company’s peer group and
consistent with the Company’s grants to other executives, as determined by the
Compensation Committee of the Board in its sole discretion and only after the
Compensation Committee of the Board receives advice and counsel from the
independent compensation consultant for the Compensation Committee of the Board.

9

--------------------------------------------------------------------------------






18.
Non-Solicitation of Employees. You understand and acknowledge that the Company
has expended and continues to expend significant time and expense in recruiting
and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. You agree and covenant not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during
twenty-four (24) months, to run consecutively, beginning on the last day of your
employment with the Company.



19.
Legal Fees Incurred in Negotiating the Agreement. The Company shall pay or you
shall be reimbursed for the reasonable legal fees incurred in negotiating and
drafting this Agreement up to a maximum of $10,000.00, provided that any such
payment shall be made on or before March 15 of the calendar year immediately
following the date hereof.



20.
Business Expenses. You shall be entitled to reimbursement for all reasonable and
necessary out-of-pocket business, entertainment and travel expenses incurred by
you in connection with the performance of your duties hereunder in accordance
with the Company's expense reimbursement policies and procedures.  The Company
will pay for upper class (business class or first class), for all
business-required trips.



21.
Indemnification. You will be indemnified pursuant to the Company’s standard
indemnification agreement.



22.
Pre-Litigation Mediation. You and the Company agree that prior to either party
filing a lawsuit regarding any claims under this Agreement or any claims by one
party against the other related to your employment with or separation of
employment from the Company, we will engage in good faith in pre-litigation
mediation pursuant to the then-current rules of the Indiana Supreme Court’s
Rules of Court for Alternative Dispute Resolution regarding optional early or
pre-litigation mediation. You and the Company agree that neither party will
initiate a lawsuit until exhausting such pre-litigation mediation efforts. The
only exception to this Section is that the Company may seek temporary or
preliminary injunctive relief in court regarding your alleged or threatened
breach of your obligations described in Section 9, Limited Non-Competition,
herein.



23.
Choice of Law and Forum. This Agreement shall be interpreted, construed, and
governed by the laws of the State of Indiana, regardless of its place of
execution or performance and without regard to conflict of laws principles. You
agree that any cause of action regarding this Agreement shall be brought only in
a court having jurisdiction over the Company in Indiana. By this section, you
hereby expressly agree to personal jurisdiction over you in such State or
Federal Court in Indiana and waive any entitlement you might otherwise have to a
transfer of venue under State or Federal rules of procedure.



24.
Entire Agreement; Binding on Successors. Unless specifically provided herein,
this Agreement contains all of the understandings and representations between
you and the Company pertaining to the subject matter hereof and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that this Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement. This Agreement shall not be assignable by you. This Agreement shall
be binding upon the successors and assigns of the Company, including any
successor in connection with a Change of Control.



25.
Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by you and the chair of the Board. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.


10

--------------------------------------------------------------------------------






26.
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.



The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.


The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.


27.
Captions. Captions and headings of the sections and Sections of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or Section.



28.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.



By accepting this offer, you represent and warrant that you are able to accept
this job and carry out the work that it would involve without breaching any
legal restrictions on your activities, such as non-competition, non-solicitation
or other work-related restrictions imposed by a current or former employer. You
also represent and warrant that you will inform the Company about any such
restrictions and provide the Company with as much information about them as
possible, including any agreements between you and your current or former
employer describing such restrictions on your activities. You further confirm
that you will not remove or take any documents or proprietary data or materials
of any kind, electronic or otherwise, with you from your current or former
employer to the Company without written authorization from your current or
former employer, nor will you use or disclose any such confidential information
during the course and scope of your employment with the Company. If you have any
questions about the ownership of particular documents or other information, you
should discuss such questions with your former employer before removing or
copying the documents or information.


We are excited at the prospect of you joining and leading our team. If you have
any questions about the above details, please call me immediately. If you wish
to accept this position, please sign below and return this Agreement to me. This
offer is open for you to accept until 5 p.m. E.D.T. on August , 2015, at which
time it will be deemed to be withdrawn.
Sincerely,
 
 
 
Angie's List
 
By:
 
 
John H. Chuang
 
Chairman of the Board



[SIGNATURE PAGE OF CANDIDATE FOLLOWS]



11

--------------------------------------------------------------------------------




The foregoing correctly sets forth the terms of my at-will employment with
Angie’s List, Inc. and I agree with the foregoing. By my execution below I
accept this offer and this Agreement is a binding contract between me and the
Company and enforceable against me. I am not relying on any representations
other than those set forth above.


 
Scott A. Durchslag




12